Citation Nr: 0637162	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-03 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wound of muscle groups XIV and XV, right thigh, with damage 
to right femur and degenerative joint disease of the right 
hip, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which confirmed and continued the 40 
percent rating.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in May 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

In September 2005, the Board remanded the case for additional 
development, to include proper notice and a new examination.  
As a preliminary matter, the Board finds that the remand 
directives have been substantially complied with, and that a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).  In fact, by a 
September 2006 statement, the veteran's accredited 
representative indicated that the remanded case was ready for 
certification to the Board.

As an additional matter, it is noted that when the case was 
previously before the Board in September 2005 the service-
connected disability included degenerative joint disease of 
the right knee.  However, a separate 10 percent rating was 
subsequently assigned for right knee arthritis by a June 2006 
rating decision, effective June 30, 2000.  The record does 
not reflect the veteran has since submitted a Notice of 
Disagreement (NOD) to either the initial rating and/or 
effective date assigned by the June 2006 rating decision.  
Accordingly, the Board has no jurisdiction to address these 
issues.  See 38 C.F.R. §§ 20.200, 20.302.  Further, the Board 
cannot consider the symptoms attributable to the right knee 
arthritis in adjudicating the current appeal as it would be a 
violation of the prohibition against pyramiding.  See 38 
C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 
(1994).

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.  

2.  The veteran is currently in receipt of the maximum 
schedular rating available under VA regulations for damage to 
muscle groups XIV and XV, as well as limitation of motion of 
the hip.  

3.  The veteran's right hip is not manifested by ankylosis, 
flail joint, malunion or nonunion of the femur, and/or hip 
replacement/prosthesis.

4.  The medical and other evidence of record does not reflect 
that the veteran's service-connected gunshot wound to muscle 
groups XIV and XV with damage to right femur and degenerative 
joint disease of the right hip presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of gunshot wound of muscle groups XIV and XV, right 
thigh, with damage to right femur and degenerative joint 
disease of the right hip, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.55, 4.56, 4.73, Diagnostic Codes 5314-5315 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, because the VCAA 
was enacted in November 2000, after the initial adjudication 
of this claim by the RO in October of that year, it was 
impossible to provide notice of the VCAA before the initial 
adjudication in this case. VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006)  Here, for the reasons 
detailed below, the Board finds that the veteran was provided 
with requisite VCAA notification by letters dated in April 
2002, September 2005, and February 2006.  Taken together, 
these letters informed the veteran of the evidence necessary 
to substantiate this claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (the Veterans Claims Court shall "take due account 
of the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that it is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, notice was 
given with respect to these elements via correspondence dated 
in August 2006.

The Board further notes that the statements and testimony 
presented by and on behalf of the veteran indicates he is 
familiar with the elements necessary to substantiate his 
claim.  For example, in an October 2006 statement, the 
veteran's representative cited to pertinent regulatory 
provisions of 38 C.F.R. Part 4 regarding increased rating 
claims, as well as 38 C.F.R. § 3.321(b) regarding an 
extraschedular rating.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).

In addition, the Board finds that the duty to assist has been 
satisfied in this case.  The Board notes that the veteran and 
his representative have had the opportunity to present 
evidence and argument in support of his claim, to include at 
the May 2005 Board hearing.  Further, pertinent medical 
records were obtained in conjunction with this case, and 
nothing indicates that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA medical 
examinations with respect to this case in September 2000, 
February 2003, and January 2006.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The factors to be considered in evaluating disabilities 
resulting from muscle injuries are listed in 38 C.F.R. § 
4.56.  For example, the provision of 38 C.F.R. § 4.56(c) 
reflects that the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Information in this regulation 
provides guidance only and is to be considered with all other 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

Diagnostic Code 5314 pertain to injury to muscle group XIV, 
which are the anterior thigh group muscles that function to 
provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial (Maissiat's) band acting with muscle group XVII in 
postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  These muscles consist of the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
Under this code, a slight muscle injury warrants a 10 percent 
rating; a moderate injury warrants a 20 percent rating; a 
moderately severe muscle disability warrants a 30 percent 
rating; and a severe muscle disability warrants a 40 percent 
rating.  38 C.F.R. § 4.73.

Diagnostic Code 5315 is evaluation of injuries to muscle 
group XV, which are the mesial thigh group muscles that 
function to provide adduction of hip, flexion of the hip, and 
flexion of knee.  These muscles consist of the adductor 
longus, adductor brevis, adductor magnus, and gracilis.  
Under this code, a slight muscle injury warrants a 
noncompensable (zero percent) rating; a moderate injury 
warrants a 10 percent rating; a moderately severe injury 
warrants a 20 percent rating; and a severe muscle disability 
warrants a 30 percent rating.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  See 38 C.F.R. § 4.55(e). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his service-connected 
residuals of gunshot wound of muscle groups XIV and XV, right 
thigh, with damage to right femur and degenerative joint 
disease of the right hip, under any of the potentially 
applicable Diagnostic Codes.

Initially, the Board notes, as detailed above, that 
Diagnostic Code 5314 provides for a maximum rating of 40 
percent, while Diagnostic Code 5315 provides for a maximum 
rating of 30 percent.  As such, the veteran is already in 
receipt of the maximum schedular rating under VA regulations 
for his service-connected disability based upon muscle 
impairment.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 40 percent under any of the 
Diagnostic Codes relating to the hip and thigh, which are 
5250 to 5255.  38 C.F.R. § 4.71a.

The Board notes that Diagnostic Codes 5251 to 5253 are for 
evaluating the thigh based upon limitation of motion.  
However, Diagnostic Code 5251 provides for a maximum rating 
of 10 percent, Diagnostic Code 5252 provides for a maximum 
rating of 40 percent, and Diagnostic Code 5253 provides for a 
maximum rating of 20 percent.  As such, these Codes do not 
provide a basis for the veteran's current claim for a rating 
in excess of 40 percent, and are not for application.

The Board notes that Diagnostic Code 5255 provides criteria 
for evaluating impairment of the femur.  Under this Code, 
malunion of the femur with a slight hip disability warrants a 
10 percent rating.  When there is malunion of the femur with 
a moderate hip disability, then a 20 percent rating is 
assigned.   Malunion with a marked hip disability warrants a 
30 percent rating.  When there is fracture of the surgical 
neck of the femur, with false joint, then a 60 percent rating 
is assigned.  A 60 percent rating is also warranted for 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  Finally, a 80 percent rating is assigned for 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, with loose motion (spiral or oblique fracture).

In this case, the Board acknowledges that the veteran's 
service medical records confirm he sustained a fracture to 
the right femur.  However, the record does not reflect that 
he has malunion or nonunion of the femur.  For example, 
records dated in July 1970 diagnosed healed right femur 
fracture.  Further, X-rays taken of the right thigh and leg 
in July 1970 - apparently in conjunction with his expiration 
of term of service examination - showed a pin device was in 
place binding an old fracture of the femur.  There was no 
indication of either malunion or nonunion of the femur in 
this X-ray.  Similarly, subsequent X-rays taken in 
conjunction with a July 1971 VA medical examination showed an 
old healed fracture of the mid-shaft of the femur in position 
by means of an intermedullary nail in perfect alignment with 
good callus.  

The Board acknowledges that the veteran underwent surgery in 
July 2000 for removal of loose bodies in the right knee.  
However, X-rays taken in January and September 2000 did not 
indicate either malunion or nonunion of the right femur.  
These X-rays did note that an intra/intermedullary rod was 
seen in the right femur, as did X-rays conducted in 
conjunction with the February 2003 VA medical examination.  
In addition, the January 2006 VA examination noted that X-
rays conducted on the right hip in January 2005 showed that 
the upper portion of the right iliac bone had been resected, 
and that an intramedullary rod was seen in the femur that 
extended down to the level of the knee.  

In view of the foregoing, as well as the objective physical 
evaluation findings on the aforementioned VA medical 
examinations, the Board concludes that the veteran's service-
connected disability is not manifested by malunion or 
nonunion of the right femur.  Consequently, the veteran is 
not entitled to a rating in excess of 40 percent under 
Diagnostic Code 5255.

The Board further notes that the required manifestations of 
the other Diagnostic Codes for evaluating the hip and thigh 
are not present. Specifically, ankylosis (Diagnostic Code 
5250); flail joint (Diagnostic Code 5254); and/or hip 
replacement/prosthesis (Diagnostic Code 5054).  Thus, these 
Codes are not for application in the instant case.

For these reasons, the Board concludes that the veteran does 
not meet or nearly approximate the criteria for a schedular 
rating in excess of 40 percent for his service-connected 
gunshot wound residuals of muscle groups XIV and XV, right 
thigh, with damage to right femur and degenerative joint 
disease of the right hip, under any of the potentially 
applicable Diagnostic Codes.

The Board also concurs with the RO's determination that the 
veteran's disability does not warrant consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Although the veteran had right knee surgery in July 2000, he 
has had no subsequent surgeries due to the service-connected 
disability nor has it otherwise required hospitalization.  
Thus, his service-connected gunshot wound residuals of muscle 
groups XIV and XV, right thigh, with damage to right femur 
and degenerative joint disease of the right hip, have not 
resulted in frequent periods of hospitalization.  In 
addition, the record reflects that the veteran is currently 
employed, as indicated at both the February 2003 and January 
2006 VA medical examinations, as well as his May 2005 Board 
hearing.  The Board acknowledges that he experiences pain due 
to the service-connected disability, and reported at the 
January 2006 VA examination that he had lost 5 work days in 
the past 6 months due to the service-connected disability.  
However, the Board finds that this is adequately reflected by 
his current schedular rating of 40 percent, and does not 
support a finding of marked interference with employment.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

The Board has been unable to otherwise identify an 
exceptional or unusual disability picture, and neither has 
the veteran nor his representative.  Moreover, the Board 
observes that while the January 2006 VA examiner indicated 
that the service-connected disability prevented the veteran 
from participating in sports, it only caused mild impairment 
with chores, other recreation, and traveling.  Further, the 
examiner found it caused no impairment in shopping, exercise, 
feeding, bathing, dressing, toileting, and/or grooming.

For these reasons, the Board finds that the medical and other 
evidence of record does not reflect that the veteran's 
service-connected gunshot wound of muscle groups XIV and XV, 
right thigh, with damage to right femur and degenerative 
joint disease of the right hip has resulted in such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and that the benefit sought on appeal must be denied.


ORDER

Entitlement to an increased rating for residuals of gunshot 
wound of muscle groups XIV and XV, right thigh, with damage 
to right femur and degenerative joint disease of the right 
hip, currently evaluated as 40 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


